Citation Nr: 0210909	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-18 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for a chronic ear 
infection.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from April 1970 to January 1972, 
and had subsequent periods of active duty for training in the 
Texas National Guard until 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, TX, in July 
1999 and September 2000 which denied entitlement to service 
connection for defective hearing, an ear infection and 
tinnitus.  

The veteran provided testimony at a personal hearing at the 
RO in June 2000, a transcript of which is of record.  The 
veteran has since withdrawn a request for a personal hearing 
before a Member of the Board at the RO.

The Board has previously addressed prior claims by the 
veteran for service connection and increased ratings for 
various disabilities including in decisions in March 1998 and 
March 1990.  Since then, and during the course of the current 
appeal, the veteran has raised the issues of entitlement to 
service connection for other disabilities including diabetes 
mellitus and a heart disorder; these issues are not part of 
the current appeal.

Service connection is in effect for orchiectomy, rated as 30 
percent disabling.  The veteran is also receiving special 
monthly compensation on account of anatomical loss of a 
creative organ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has defective hearing which was present 
during active service or as a result of any incident or 
disease during active duty for training; was not manifest 
within a year after active service, and did not develop as a 
result of exposure to noise during service or active duty for 
training (ACDUTRA).

2.  The preponderance of the evidence is against a finding 
that the veteran has chronic ear infection which could be 
attributed to service or ACDUTRA.

3.  The preponderance of the evidence is against a finding 
that the veteran has tinnitus which could be attributed to 
service or ACDUTRA.



CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service including ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  A chronic ear infection was not incurred in or aggravated 
by service including ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 
5103A, 5107; 38 C.F.R. § 3.303.

3.  Tinnitus was not incurred in or aggravated by service 
including ACDUTRA, may not be so presumed, and is not due to 
service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), in telephone conversations with 
him which are documented in the record, and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing at the RO.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  Extensive post-service treatment records 
from private and VA sources have also been obtained.  The 
evidence also includes a copy of a decision from the Social 
Security Administration.  Although the VA has not obtained a 
copy of the veteran's entire Social Security Administration 
file, there is no indication that it contains information 
which would provide support for any of the issues on appeal 
nor does the veteran so contend. Accordingly, the file is not 
required for resolution of the issues on appeal.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims. The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) or tinnitus may be granted if manifest 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Service connection may also be granted for disability due to 
service-connected disabilities.  38 C.F.R. § 3.310.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2001).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides: For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Clinical records for active duty show no evidence of ear 
infection, tinnitus or hearing loss.  Records appear 
incomplete.  Attempts to obtain additional records have been 
unproductive and it has been certified that all records have 
been made available to VA.

However, on a report of medical history filled out by the 
veteran in January 1974, he specifically checked that he had 
had no ear trouble or hearing loss and he did not reference 
residuals of any prior such problems including in 1970-1972.  

On examination, there were no clinical findings of ear 
abnormalities.  And on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
5
5

On a periodic examination in November 1978, the veteran 
reported having had no complaints nor were there clinical 
findings of any ear problems, hearing loss or tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
25
10
15
10
10

Birth certificates in the file for two of the veteran's 
children, born in 1980 and 1985, reflect that he was then 
employed as a motor mechanic for an electric firm.

On a periodic examination in December 1989, the veteran did 
not complain of any ear infection, tinnitus or hearing loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
30
15
15
15
15

On a periodic examination in February 1983, there were 
neither complaints nor clinical findings of ear infections, 
hearing loss or tinnitus.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
20
LEFT
20
15
20
20
15

A series of clinical reports are of record showing that in 
August 1985, the veteran was seen with complaints of left ear 
pain for 2 weeks.  He had been on penicillin for 10 days 
without relief.  Other medications were suggested.  It was 
noted that he had possible mastoiditis and/or tonsillitis.  A 
left tympanic membrane perforation and otitis media were 
diagnosed and antibiotics were prescribed.  The veteran said 
that he had first noticed the perforation and purulence about 
2 weeks before, along with decreased hearing.

When undergoing a periodic examination in October 1985, the 
veteran reported that he had had a ruptured left tympanic 
membrane in August 1985 from which there were no sequelae.  

The audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
15
10
15
10
10

A report of a periodic medical examination in December 1989 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
30
15
15
15
15

There were no complaints or clinical findings of hearing 
loss, ear infection problems.

National Guard separation documents, a NG Form 22, relating 
to his overall service show that the veteran was a food 
service specialist.

One specific additional Guard record for July 28, 1990 
reflect that the veteran was a battle drill trainer in 
mortars in the Armory Area.

A report of VA hospitalization in September 1991 for other 
unrelated problems showed that an ear examination indicated 
that the veteran's right tympanic membrane was pink but the 
left tympanic membrane showed some sclerosis.  No hearing 
loss or other ear problems or tinnitus were noted.

On a VA sinus-related examination in March 1992, the veteran 
reported that his hearing was essentially normal.

A report of Social Security Administration disability 
proceedings is of record from July 1992.  The veteran was 
reported to have done maintenance work as an electrician for 
a school district and had been a plumber's helper.  Although 
various disabilities were reported, there was no reference to 
ear problems, hearing loss or tinnitus.

Extensive VA clinical reports are in the file, most of which 
make no reference to ear infection, hearing loss of tinnitus.  
A notation in January 1992 was that the veteran had had 
buzzing in his left ear and aching for about a week.  Another 
notation in January 1992 was that there appeared to be some 
left parotid-area swelling, heat and tenderness.  The veteran 
reported that he had had left tympanic membrane repair in 
1986.  The diagnosis was sialadenitis, which was noted to be 
resolving; and that he had experienced otitis media.  

Private treatment records from the early 1990's make no 
reference to ear, hearing or tinnitus complaints or clinical 
findings.

On VA examinations in January 1995, there were no complaints 
referable to ear infection, tinnitus or hearing loss.

At a hearing held on other issues before a Member of the 
Board at the RO in September 1997 at which time the veteran 
referenced a number of physical and mental problems, there 
was no reference to ear infection, tinnitus or hearing loss.

At the personal hearing in June 2000, the veteran testified 
at length as to why he believed his hearing loss and other 
ear problems were the result of service.  Tr. at 1-8.  He 
specifically claimed that he had developed an ear infection 
early in service in 1970 for which he had care.  Tr. at 2.  
He stated that he believes that the association with noise 
exposure due to firing the M-16 and his ear infections caused 
his hearing loss.  Tr. at 2.  He described having had 
tympanic membrane surgery in 1989.  Tr. at 6.  He indicated 
that he had not mentioned hearing loss at separation because 
he was one of many going through outprocessing.  Tr. at 8.  
He was later disqualified on medical reasons (not related to 
hearing loss) and did not go to the Persian Gulf with his 
unit.  Tr. at 5.

The veteran also submitted clinical records showing that in 
April 1999, he was experiencing drainage from, and pain in, 
both ears and had had the symptoms for 3 weeks.  He also had 
decreased hearing in both ears with tinnitus.  He was 
diagnosed as having otitis externa in the left ear and 
bilateral perforations in the tympanic membranes (probably 
old).  

A report from June 1999 showed that he had holes in each 
eardrum and had undergone a tympanoplasty in 1980.  It was 
reported that he could not hear and loud noise bothered him.  
Tympanic membranes were intact.  

An audiometric evaluation done in March 2000 is of record.  
Certified pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
25
20
20
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
It was noted that he needed hearing aids.  The examiner also 
noted that the results were inconsistent with the tympanic 
membrane perforations and that his hearing was essentially 
normal though there was a mild decrease at certain levels.

Copies of VA clinical reports are in the file.  There are 
some incidental findings relating to his ears.  

For instance, in October 2001, his tympanic membranes were 
described as pearly gray.  Another notation was that he had 
been having earaches for about a week.  In January 2002, the 
veteran was seen with complaints of sinus drainage, cough and 
earaches.  On examination, there was minimal injection of his 
tympanic membranes.

Analysis

Although the evidence is voluminous in this case, the 
clinical findings primarily relate to disabilities other than 
the veteran's ears or hearing.  There is no evidence of ear 
infection, hearing loss or tinnitus during his active service 
in 1970-1972.  And when specifically asked, there was no 
history of such problems provided on examination in 1974.  
More importantly, audiometric findings at that time are 
entirely normal and show no residual chronic hearing loss 
from his active duty or any sign of the other disabilities 
claimed.  There is nothing to indicate, nor has the veteran 
contended, that there is any other evidence available which 
might tend to reflect a contrary conclusion.

It should be noted that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board would also note that the veteran has argued that 
his clinical records have not been reviewed.  As clearly 
observable from the evidence cited above, that is inexact.  
Extensive service department, private and VA clinical records 
relating to a variety of complaints over the years have 
indeed been reviewed in detail, and in the specific context 
of addressing his current claims.

In this case, virtually the only opinions which relate 
claimed hearing loss, tinnitus or chronic ear infections to 
service or ACDUTRA are founded within the veteran's own 
contentions.  And nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he may provided information as to his own observations, his 
contentions cannot constitute competent medical evidence.  
And there is no qualified medical opinion to support his 
premises.

Parenthetically, the veteran argues that he developed hearing 
loss as a result of noise exposure in service.  Even assuming 
that he had hearing loss as determined by VA standards, it is 
noted that while he was undoubtedly exposed to noise in 
service and on ACDUTRA, as reported above, he also was 
exposed to noise in the private sector as a maintenance 
person or engineer, so any episode of inservice exposure is 
not singularly determinative and does not weigh heavily one 
way or the other absent any other persuasive evidence in that 
regard.

As for the objective evidence, a review of the record at hand 
shows that on occasion through the years, the veteran has had 
brief though apparently recurrent incidents of some form of 
ear infection, including what has been described as otitis 
externa or otitis media involving one or both ears, more on 
the left than the right, and that as a result, he has had 
some impairment in his tympanic membranes, again specifically 
worse on the left.  

More recently he has claimed that he developed a buzzing 
noise in the one or the other ear, otherwise known as 
tinnitus.  

However, there is no credible evidence or opinion of any 
causal relationship between any such symptoms and/or any 
diagnostic entity that they may represent, and either the 
veteran's service or his ACDUTRA periods or any incident or 
disease which resulted therefrom.  

It has been explained to the veteran that it is insufficient 
to have complaints coincident to ACDUTRA, if such may have in 
fact occurred, but rather the evidence must show that there 
is a specific causal relationship between a given incident or 
disability or injury within, and attributable to, the given 
period of ACDUTRA; and that said complaints and clinical 
findings must concomitantly represent a chronic diagnostic 
entity.  This has not been demonstrated in any instance.  

Finally, the veteran is not shown to have chronic residuals 
of any ear infection or chronic tinnitus, nor does he 
presently manifest defective hearing as required under VA 
guidelines cited above.  The Board finds that there is no 
need for further evaluations or evidenciary development in 
the total absence of such documentation.  Moreover, a new 
examination is entirely unnecessary since even if he were 
now, several years later, to exhibit such claimed 
disabilities, since he has long been out of the Guard and 
thus has not been recently subjected to additional exposure, 
etc., given the evidence already of record, there would be no 
basis to affirmatively associate them with service, ACDUTRA 
or other service-connected disabilities.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for defective hearing, ear infection of a 
chronic nature, and/or tinnitus, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for defective hearing is denied.

Service connection for a chronic ear infection is denied.

Service connection for tinnitus is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

